DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 January 2021 has been entered.
 
Status of the Claims
The amendment received on 06 January 2021 has been acknowledged and entered.  
Claims 1, 4 and 5 have been amended.  
Claim 3 has been canceled.  
No new claims have been added.  
Claims 1-2 and 4-7 are currently pending.

Response to Amendments and Arguments
Applicant's arguments filed 06 January 2021 have been fully considered but they are not persuasive. 
Applicant has not presented substantive arguments pertaining to the previously presented rejections under Double Patenting, but states that a Terminal Disclaimer will be filed if necessary.  Said Terminal Disclaimer has not yet been filed, and hence the previous Double Patenting rejections are maintained.
 Applicant argues (in REMARKS, page 5 of 8) that the Office Action states that “the claims as a whole recite a method of organizing human activity. The limitations of claims 8 and 15...as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation by a method of managing personal behavior or relationships or interactions between people and/or commercial or legal obligations.” (Office Action, pages 4-5). Applicant respectfully disagrees… As an initial matter, the October 2019 Update: Subject Matter Eligibility (hereinafter, Updated Guidance) clearly states that “The term “certain” qualifies the “certain methods of organizing human activity” grouping as a reminder of several important points. First, not all methods of organizing human activity are abstract ideas (e g., “a defined set of steps for combining particular ingredients to create a drug formulation” is not a “certain method of organizing human activity”). Second, this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in Section III(C) of the 2019 PEG. (Updated Guidance, pages 4-5).”
	In response to Applicant’s argument, the Examiner respectfully notes that independent claim 1 is being discussed, not independent claims 8 and 15 (of copending application).  Further, the Judicial Exception, Certain methods of organizing human activities includes teaching and following rules or instructions (e.g. steps for combining ingredients for a nutritional supplement) and the sub-groupings encompass both activity of a single person and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping. The number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the 
Applicant argues (in REMARKS, page 6 of 8) that the present claims, as recited, are not directed to “managing personal behavior.”  Instead, the claims are directed to the design and preparation of nutrition supplements based on the targeted weaning of an amino acid to promote bees to pollinate a target crop that provides the amino acid during pollination. Applicant respectfully submits that the preparation of a nutrition supplement to selectively wean an insect of a targeted amino acid does not fairly read on “managing personal behavior or relationships or interactions between people and/or commercial or legal obligations.”  In short, the claims require the physical alteration of the chemical formula (target amino acid concentration) of a designer nutrition supplement, weaning the insect using the altered formula, and exposing the insect to a target crop known to provide the (now deficient) amino acid.
 	 In response to Applicant’s argument, the Examiner respectfully notes that Applicant’s physical alteration as claimed is merely “less” of the target amino acid.  This is not the “transformation” as presented in Diamond v. Diehr where the process was constantly monitored and the raw, uncured rubber was cured (i.e. transformed), but instead is just decreasing an amount of amino acid to be administered.  Therefore, the Examiner is not persuaded by Applicant’s arguments.   	
Applicant argues (in REMARKS, page 6 of 8) that the Office Action further states that the claimed process “under its broadest reasonable interpretation, covers performance of the limitation in the mind.” (Office Action, page 7). Applicant respectfully disagrees.  As noted in the Updated Guidance, “While a claim limitation to a process that “can be performed in the human mind, or by a human using a pen and paper” qualifies as a mental process, a claim limitation that “could not, as a practical matter, be performed entirely in a human’s mind” (even if aided 
 	In response to Applicant’s argument, the Examiner respectfully notes that the limitation of “determining a target amino acid provided by the target crop during pollination”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (observations, evaluations, judgments, and opinions) but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Further, Applicant has not provided claim language or support in the specification that the “determining” steps are so complex that a human could not reasonably perform them.  Therefore, the Examiner maintains the claims are ineligible.
Applicant argues (in REMARKS, pages 6-7 of 8) that notwithstanding the above, Applicant respectfully disagrees that the present claims are not integrated into a practical application, as alleged in the Office Action on at least pages 7-8. Formulating nutrition supplements to wean bee populations from targeted amino acids offers on its face a practical application: promoting the pollination of a target crop.   As explained in Applicant’s originally filed specification, “For example, in the case of commercial migratory bees, embodiments of the invention can provide a designer nutritional supplement or supplement plan that contains all essential nutrients needed in a healthy bee diet while selectively and gradually weaning the bees of amino acids that will be present at a target crop they will be required to pollinate shortly before arrival at the target. The withdrawal of specific amino acids can drive the bees to harvest nectar from the target crops that will supplement the nutrition efficiency, thereby 
  	In response to Applicant’s argument, the Examiner respectfully disagrees.  Applicant has not provided technology in weaning the bees.  Applicant appears to be referencing a business solution to a business problem regarding commercial pollination, not a technical improvement to a technical problem by improving the overall performance of the computing system or another technology.  This judicial exception is not integrated into a practical application because the claims as a whole merely describes how to generally “apply” the concept in a computer environment.  The processor in the steps is recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea such that it amounts no more than mere instructions to apply the exception using a generic computer component. Simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea.  Therefore, the Examiner maintains the claims are ineligible.    


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1-2 and 4-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9, 11-16, and 18-20 of copending Application No. 15/729,082 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the instant application’s claim 1 are to be found in copending Application’s claims 8 and 15 (as the instant application’s claim 1 fully encompasses copending Application’s claims 8 and 15).   The difference between the instant application’s claim 1 and the copending Application’s claims 8 and 15 lies in the fact that the copending Application’s claims include more elements and In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since instant application’s claim 1 is anticipated by claims 8 and 15  of the copending Application, it is not patentably distinct from claims 8 and 15 of copending Application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. 

Step 1
Claims 1-2 and 4-7 are directed to a method (i.e., a process).  Therefore, claims 1-2 and 4-7 all fall within the one of the four statutory categories of invention.

Step 2A Prong 1
Claim 1 recites receiving a target location and target commercial activity for an insect, the target commercial activity comprising crop pollination for a target crop; determining a target amino acid provided by the target crop during pollination; determining an arrival time window for the target location; receiving a base nutrition supplement formula for the insect, the determining a commercially-based nutrition modification to optimize the target commercial activity, the nutrition modification comprising a second amount of the target amino acid that is less than the first amount; and generating a designer nutrition supplement specification based at least in part upon the commercially-based nutrition modification; preparing the designer nutrition supplement based on the designer nutrition supplement specification, the designer nutrition supplement comprising the second amount of the target amino acid; prior to arrival at the target location, selectively weaning the insect of the target amino acid using the designer nutrition supplement to create a nutrient deficiency; and exposing the insect to the target crop, thereby promoting the insect to harvest nectar from the target crop to remedy the nutrient deficiency.
 	The claims as a whole recite a method or organizing human activity. The limitation of Claim 1 recites receiving a target location and target commercial activity for an insect, the target commercial activity comprising crop pollination for a target crop; determining an arrival time window for the target location; receiving a base nutrition supplement formula for the insect, the base nutrition supplement formula comprising a first amount of the target amino acid; determining a commercially-based nutrition modification to optimize the target commercial activity, the nutrition modification comprising a second amount of the target amino acid that is less than the first amount; and generating a designer nutrition supplement specification based at least in part upon the commercially-based nutrition modification, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation by a method of managing personal behavior or relationships or interactions between people and/or commercial or legal obligations but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed by managing personal behavior or relationships or interactions between people and/or commercial or legal obligations.  For example, but for the “by a 
              Further, the limitation of “determining a target amino acid provided by the target crop during pollination”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (observations, evaluations, judgments, and opinions) but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
      
Step 2A Prong 2
This judicial exception is not integrated into a practical application because the claims as a whole merely describes how to generally “apply” the concept of receiving a target location and target commercial activity for an insect, the target commercial activity comprising crop pollination for a target crop; determining a target amino acid provided by the target crop during pollination; receiving a base nutrition supplement formula for the insect, the base nutrition supplement formula comprising a first amount of the target amino acid; determining a commercially-based nutrition modification to optimize the target commercial activity, the nutrition modification comprising a second amount of the target amino acid that is less than the first amount; generating a designer nutrition supplement specification based at least in part upon the commercially-based nutrition modification in a computer environment; preparing the designer nutrition supplement based on the designer nutrition supplement specification, the selectively weaning the insect of the target amino acid using the designer nutrition supplement to create a nutrient deficiency; and exposing the insect to the target crop, thereby promoting the insect to harvest nectar from the target crop to remedy the nutrient deficiency.  The claimed computer component in the steps are recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea (i.e., receiving, determining, receiving, determining, generating, preparing, selectively weaning, and exposing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are not patent eligible. 

Step 2B
The independent claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “processor” in Claim 1 to perform the receiving, determining, receiving, determining, generating, preparing, selectively weaning, and exposing steps amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
	As per dependent claims 2, 4 and 7, the limitations merely narrow the previously recited abstract limitations. For the reasons described above with respect to claim 1, this judicial 
         	As per dependent claim 5, the recitation “generating a first nutrition determine scheduling window…” is further directed to a method of organizing human activity as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
   	As per dependent claim 6, the recitation “determining a health-based nutrition modification” is further directed to a method of organizing human activity as described in claim 1.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

Conclusion
Prior Art Discussion
1)  Erickson et al. (US PG Pub. 2018/0092336);
2)  Wardell et al. (US PG Pub. 2009/0162482); and
3)  Kunkel et al. (US PG Pub. 2019/00098917) does not disclose or fairly teach. 
	the base nutrition supplement formula comprising a first amount of the target amino acid; and 
 	determining, by the processor, a commercially-based nutrition modification to optimize the target commercial activity, the nutrition modification comprising a second amount of the target amino acid that is less than the first amount:

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  Farina et al. (US 2020/0229464), discloses formulation for promoting targeted pollination of almond tree crops in honey bees by using the formulation comprising the compounds limonene, linalool and benzaldehyde.
2)  Wright et al. (US PB Pub. 2019/0090507), discloses bee nutrition. 
3)  Topizhofer, Ellen, “Effects of pollen collected by honey bees from pollination dependent agricultural cropping systems on honey bee nutrition”, June 11, 2014, 99 pgs.
4)  Somerville, Doug; “Honey bee nutrition and supplementary feeding”, July 2000,  Agnote DAI/178, NSW Agriculture, 8 pages.
5)  Manning, Rob and Black, John; “Project Summary:  Development of a pollen substitute meeting the nutritional needs of honeybees”, 28 Feb 2013, Rural Industries Research and Development Corporation; 5 pages.
6) Oliver, Randy; “HONEYBEE NUTRITION (PART 3)”; June 15, 2012, Beeculture.com, 10 pages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231
Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314




/F.A.N/Examiner, Art Unit 3628    
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
February 24, 2021